Justices LaVECCHIA and HOENS
dissent from the Order
remanding for the development of a limited factual record. The dissenting Justices generally question the wisdom of a sua sponte remand in the context of a direct appeal as of right arising from a dissent in the Appellate Division, see R. 2:2-l(a)(2), because it will entail an inquiry into facts that exceed the contours of the precise issue raised in the dissent. In their view, it is unwarranted to introduce the practice of a remand into a direct appeal that calls only for the Court’s review of a trial court’s exercise of discretion to deny an adjournment request based on the reasons that were given at the time. Moreover, because this appeal comes only by way of an Appellate Division dissent that agreed that prejudice to defendant was not present, the dissenting Justices believe that the majority’s well-intentioned desire to probe further into prejudice, notwithstanding that trial counsel said he was prepared to proceed, is better left for examination in a subsequent post-conviction relief application.